ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that HARVEY L. WEISS of MAPLE-WOOD, who was admitted to the bar of this State in 1963, be reprimanded for violating RPC 1.7(a) (a lawyer shall not represent a client if the representation of that client will be directly adverse to another client) and RPC 1.7(b) (a lawyer shall not represent a client if the representation of that client may be materially limited by the lawyer’s responsibilities to another client, third person or by the lawyer’s own interests), and said HARVEY L. WEISS having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that HARVEY L. WEISS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.